UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-50035
                         Summary Calendar


                     ISIDRO MARTINEZ RAMIREZ,

                                                Plaintiff-Appellant,


                              VERSUS


               FRANK TURRIGLIO, Corporal; R. SAENZ,

                                             Defendants-Appellees.




          Appeals from the United States District Court
                For the Western District of Texas
                          (SA-96-CV-107)
                         February 23, 1998


Before WISDOM, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Isidro Martinez Ramirez, a Texas state prisoner, filed suit

under 42 U.S.C. § 1983 against two detention officers whom he

alleges subjected him to excessive force in violation of his

constitutional rights.   The jury concluded that the defendants had




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
not used excessive force, and that Ramirez’s suit was frivolous.2

On appeal, Ramirez raises the following assignments of error:

(1) the magistrate judge admitted prejudicial evidence, (2) defense

counsel engaged in improper cross-examination, and (3) the verdict

resulted from defense counsel’s improper closing argument.

     We have considered these points carefully.           We find that the

district    court   did   not   commit   error,   plain    or   otherwise.

Furthermore, Ramirez has failed to make the requisite showing that

his substantial rights were affected.3

     AFFIRMED.




     2
        The jury answered in the affirmative to a special
interrogatory that asked: “Do you find that all of the plaintiff’s
claims in this case are frivolous, unreasonable, or groundless, or
that the plaintiff continued to litigate after they clearly became
so?”
     3
         FDIC v. Mijalis, 15 F.3d 1314, 1318-19 (5th Cir. 1994).

                                    2